Citation Nr: 0616651	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-12 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




REMAND

The veteran served on active duty from March 1953 to February 
1955.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).  In March 2005, the Board issued a 
decision denying service connection for a psychiatric 
disorder.  The veteran appealed the case to the United States 
Court of Appeals for Veterans Claims (the Court).   Pursuant 
to a Joint Motion for Remand dated in December 2005 the Court 
vacated the Board's decision and remanded the case for 
compliance with the instructions in the joint motion.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action as instructed by the Court:

1.  The RO should contact the veteran and 
provide the name of his military unit in 
November 1954 and the dates of his 
purported treatment in Berlin for any 
physical and/or psychological injuries 
sustained as a result of the hand-
grenades incident.  

2.  After obtaining the necessary 
information, the RO should request 
morning reports and sick reports for the 
veteran's unit, Company G, 6th Infantry 
Regiment, pursuant to the dates reported 
by the veteran.  If no records can be 
found, the RO should obtain written 
confirmation of that fact.

3.  The RO should contact the U.S. Army 
Hospital in Berlin, Germany and obtain 
all inpatient records for the veteran 
pursuant to the dates reported in 
response to the action requested in sub-
paragraph 1.  The RO should attempt to 
obtain these records from all available 
sources.  If no such records are 
available, the RO should obtain written 
confirmation of that fact 

4.  The veteran's claim for service 
connection for a psychiatric disorder 
should then be readjudicated, including 
reviewing all newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






